           Case 3:20-cv-05163-BHS-JRC Document 26 Filed 07/08/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      NICHOLAS CUTTING, et al.,
                                                            CASE NO. 3:20-cv-05163-BHS-JRC
11                             Plaintiffs,
                                                            ORDER GRANTING MOTION
12              v.                                          FOR COURT CLERK TO SERVE
                                                            FOREIGN CORPORATION
13      WERNER CO., et al.,

14                             Defendants.

15

16          This matter is before the Court on defendants’ motion for service of a foreign entity via

17   clerk mailing. Dkt. 25. Defendants have filed a third-party complaint against Yoke Industrial

18   Corporation (“Yoke”)—a corporation allegedly located in Taiwan. See Dkt. 22. The Court has

19   considered defendants’ request and supporting materials and finds good cause to grant the

20   motion. The Clerk’s Office shall serve Yoke Industrial Corporation as set forth herein.

21                                            DISCUSSION

22          Defendants assert that pursuant to Federal Rule of Civil Procedure 4, they require

23   assistance from the Clerk in serving Yoke. Dkt. 25, at 1.

24

     ORDER GRANTING MOTION FOR COURT CLERK
     TO SERVE FOREIGN CORPORATION - 1
            Case 3:20-cv-05163-BHS-JRC Document 26 Filed 07/08/20 Page 2 of 3



 1          Federal Rule of Civil Procedure 4(f) sets forth three general methods for serving an

 2   individual in a foreign country—

 3          (1) by any internationally agreed means of service that is reasonably calculated to
            give notice, such as those authorized by the Hague Convention on the Service
 4          Abroad of Judicial and Extrajudicial Documents;
            (2) if there is no internationally agreed means, or if an international agreement
 5          allows but does not specify other means, by a method that is reasonably calculated
            to give notice:
 6                  (A) as prescribed by the foreign country’s law for service in that country in
            an action in its courts of general jurisdiction;
 7                  (B) as the foreign authority directs in response to a letter rogatory or letter
            of request; or
 8                  (C) unless prohibited by the foreign country’s law, by . . . (ii) using any
            form of mail that the clerk addresses and sends to the individual and that requires a
 9          signed receipt; or
            (3) by other means not prohibited by international agreement, as the court orders.
10

11   Fed. R. Civ. P. 4(f).

12          Although Rule 4(f) applies to serving individuals, Rule 4(h) allows for service on a

13   foreign corporation by the means set forth above.

14          Here, defendants explain that they cannot utilize any “internationally agreed means of

15   service” pursuant to option (1), since there is no such means for Taiwan. See, e.g., Tatung Co.,

16   Ltd. v. Shu Tze Hsu, No. SACV131743DOCANX, 2016 WL 7634672, at *2 (C.D. Cal. Aug. 18,

17   2016). Nor has the Court authorized other means pursuant to option (3). Therefore, defendants

18   seek to proceed via one of the methods authorized under option (2).

19          Defendants request to proceed by “using a form of mail that the clerk addresses and sends

20   to the individual and that requires a signed receipt.” Fed. R. Civ. P. 4(f)(2)(C). They ask that the

21   Clerk use both USPS and FedEx mail, return receipt requested, to serve the complaint. Dkt. 25,

22   at 7–8. They provide a litany of rulings from other District Court authorizing such methods of

23   effective service under Rule 4(f)(2)(C)(ii), including findings that such is not contrary to the laws

24

     ORDER GRANTING MOTION FOR COURT CLERK
     TO SERVE FOREIGN CORPORATION - 2
            Case 3:20-cv-05163-BHS-JRC Document 26 Filed 07/08/20 Page 3 of 3



 1   of Taiwan. E.g. Vista Peak Ventures, LLC v. GiantPlus Tech. Co., No. 2:19-CV-00185-JRG,

 2   2019 WL 4039917, at *2 (E.D. Tex. Aug. 27, 2019); see also Geopolymer Sinkhole Specialist,

 3   Inc. v. Uretek Worldwide Oy, No. 8:15-CV-1690-T-36JSS, 2015 WL 4757937, at *5 (M.D. Fla.

 4   Aug. 12, 2015) (service by FedEx).

 5          Based on defendants’ authority, the Court finds good cause to GRANT their motion for

 6   the Clerk to effect service in this matter. Dkt. 25. The Court DIRECTS the Clerk to

 7   effect service under Rule 4(f)(2)(C)(ii) via international Federal Express, return receipt, and

 8   USPS, return receipt, to Yoke Industrial Corp. In order to accomplish such service, the Court

 9   ORDERS Werner Co. and Home Depot, U.S.A., Inc., to provide the Clerk with the appropriate

10   complaint and summons, along with appropriate labels from Federal Express international, return

11   receipt, and from USPS, return receipt, directed to Yoke Industrial Corp., in Taiwan, within

12   seven (7) days of the date of this Order. Upon receipt, the court DIRECTS the Clerk to send the

13   aforementioned documents, with copies of the third-party complaint (Dkt. 22) and summons

14   (Dkt. 24), as well as a copy of this order, via Federal Express international, return receipt, and

15   USPS, return receipt, to Yoke Industrial Corp. in Taiwan.

16          Dated this 8th day of July, 2020.

17

18

19                                                         A
                                                           J. Richard Creatura
20
                                                           United States Magistrate Judge
21

22

23

24

     ORDER GRANTING MOTION FOR COURT CLERK
     TO SERVE FOREIGN CORPORATION - 3
